Citation Nr: 1302295	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  10-46 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an April 2007 rating decision that denied service connection for a low back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran apparently had active service from August 1948 to April 1949 and from October 1950 to September 1953.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which advised the Veteran of a determination that no revision of an April 11, 2007, rating decision on the basis of CUE was warranted.

The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in November 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A rating decision issued on April 11, 2007, denied service connection for a low back injury, and that rating decision became final in April 12, 2008, when the appeal period allowed by law expired without an appeal of the decision.

2.  The Veteran's contention that lay evidence and an undated medical statement placed the evidence in relative equipoise, warranting a grant of the claim in April 2007, is a disagreement with the probative value assigned for lay evidence describing incurrence of a fall and an undated medical statement which opined that the fall occurred as described by the Veteran. 

3.  The record does not compel a determination that the April 2007 denial of service connection for a low back injury was undebatably erroneous.



CONCLUSION OF LAW

The April 11, 2007, rating decision which denied a claim for service connection for a low back injury was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2012); 38 C.F.R. § 3.105 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

CUE claims are not conventional appeals, but requests for revisions of previous decisions.  See Disabled American Veterans v. Gober, 234 F.3d 682, 694 (Fed. Cir. 2000).  The moving party bears the burden of presenting allegations of error which existed at the time of the decision alleged to be the product of CUE.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).  The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to claims of clear and unmistakable error.  

Governing law

The Court has addressed the question of determining when there is CUE present in a prior decision.  In Russell v. Principi, 3 Vet. App. 310 (1992), the Court propounded a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort that, had it not been made, the outcome would have been manifestly changed at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id. at 313-14; see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  

A review for CUE in a prior decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a rating decision on the grounds of CUE, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(b), (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a prior decision; (2) a failure to fulfill VA's duty to assist the Veteran with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e). 

The Court has also held that "[e]ach wholly distinct and different CUE theory underlying a request for revision is a separate matter and, when attacking a prior RO decision, each must be presented to and adjudicated by the RO in the first instance and, if not, the Board lacks jurisdiction over the merits of the matter."  Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006); see also Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (because a CUE claim involves an allegation of an error with some degree of specificity, assertion of a particular clear and unmistakable error by the RO constitutes a distinct claim and must be pled with specificity). 

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).   

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Facts and analysis

In September 2006, when more than 50 years had elapsed after his 1953 service discharge, the Veteran sought service connection for "low back injury."  The Veteran stated that he fell while on guard duty in Newfoundland, and was hospitalized at McDill Air Force Base.  (The Board notes that the 2007 RO decision incorrectly identified this statement as being submitted by the Veteran's son rather than by the Veteran.)  The Veteran stated that he was transferred to light duties in the supply room following his fall.

In January 2007, the National Personnel Records Center advised the RO that the Veteran's service treatment records had been destroyed in a fire, and that the Veteran's dates of active service were verified from alternative documents.  

The Veteran was afforded an opportunity to provide any information he had that might assist to reconstruct his records, and the Veteran provided information in October 2006.  The Veteran also submitted a letter in which he stated that, after his fall in service, which hurt a disc in his back, he was transferred to different duties and continued to take pain pills until his service discharge.  The Veteran stated that he was treated by Dr. AS following his service discharge until 1956, and then by Dr. JT, and currently was treated by Dr. CT.  After the Veteran's authorizations for releases of information were received by VA, requests for records from each provider were sent.  The Veteran was informed of all results of those requests.  


VA treatment notes dated from August 2001 through October 2003 reflect that the Veteran reported neck pain and muscle spasm.  He reported that he was seeing a chiropractor.  The Veteran obtained VA treatment for several disorders, including hypertension and sleep apnea, but no diagnosis of a disorder of the spine or treatment for a disorder of the spine was noted.  

Attached to an October 2006 cover statement, the Veteran submitted an undated medical statement from JFT, DC.  Dr. T. stated that he had treated the Veteran since "the late 1950's" for a back injury the Veteran received while on active duty.  Dr. T. stated that, based on the Veteran's report and the experience of several years of clinical practice, it was Dr. T's opinion that the Veteran's injury occurred "just as [the Veteran] has described."  Dr. T. did not include an opinion as to a diagnosis of a disorder resulting from the injury in the 1950s, nor did Dr. T. opine that the Veteran continued to manifest residuals of the in-service injury  

The Veteran also submitted additional private clinical records related primarily to his claims for service connection for hearing loss and tinnitus.  Those records include no assignment of a diagnosis of a disorder of the spine and no discussion of a history of an injury to the back or spine.  

No other evidence was of record at the time of the April 11, 2007, rating decision.  In December 2008, VA received lay statements from the Veteran's spouse and from the Veteran's brother and a private medical statement dated in November 2008.  Those statements were attached to a December 2008 statement from the Veteran.  Following the receipt of that evidence, the RO, in January 2009, advised the Veteran that, if he wished to reopen the claim for service connection for a low back injury, he should submit new and material evidence.  The Veteran stated that he did not wish to reopen the claim, but rather, was claiming that there was CUE in the April 2007 decision.  The RO then issued a July 2009 rating decision advising the Veteran that no revision of the April 2007 decision was warranted.  

The Veteran contends that the lay evidence of record at the time of the April 11, 2007 rating decision, together with the medical evidence of record, placed the evidence at least in equipoise to warrant a grant of service connection.  The Veteran contends that the RO failed to apply 38 U.S.C.A. § 5107(b), which requires that reasonable doubt be decided in favor of the Veteran when the evidence is in relative equipoise.  

In the April 11, 2007, rating decision, in denying the Veteran's claim for service connection for a low back injury, the RO stated the following reason for its denial: "There was no evidence of treatment for a back condition related to a fall 55 years ago."  Although this statement referred specifically to the contents of the VA clinical records, the RO's summary of the evidence of record also reflects that there was no other medical evidence that the Veteran had a current disability due to an injury to the low back in service.  

The Veteran contends that his lay statement establishes that he had a fall in service and hurt a "disk" in his back.  However, the Veteran's lay statement that he injured his back in service does not establish a diagnosis of a current back disorder and does not establish that the injury that resulted in back pain in service in 1951 results in a current back disorder.  The Veteran is competent to state that he experienced back pain in service and to state that he has current back and neck pain, but the Veteran's lay description of back pain does not establish a diagnosis of a current back disorder.  

Unfortunately, Dr. T. simply stated that he had "been treating [the Veteran] for a back injury" without identifying the nature of the medical disorder being treated or the history of the disorder treated.  Dr. T. did not identify whether there was an etiologic relationship between the disorder for which he was treating the Veteran and an injury in service described to Dr. T. by the Veteran.  Dr. T. concluded that the Veteran incurred an injury in service, but did not opine as to whether there were remaining residuals of the in-service injury.  

The RO considered the lay evidence that the Veteran incurred an injury in service, and the medical evidence that he required treatment after service at an unidentified time for an unidentified disorder.  A review of the decision and the discussion of the evidence as a whole establishes that the RO considered and weighed all the evidence, including private medical evidence in which the physician failed to render a diagnosis of a disorder of the back or spine, and lay evidence that the Veteran experienced back pain in service and after service.  

A decision that service connection was not warranted for an unidentified disorder is not open to revision on the basis of CUE.  The Veteran has not explained how application of provisions regarding reasonable doubt would have warranted a grant of service connection for an unidentified back or spine disorder based on the evidence available before the April 11, 2007 rating decision became final.  The Board notes the discussion at the Veteran's hearing before the Board, and notes that sufficiency to reopen a claim is a far different evidentiary standard than sufficiency to establish CUE.  

The Veteran's contention that reasonable doubt was not resolved in his favor is, in essence, an argument that the RO should have identified a back or spine disorder for which service connection was warranted.  As argument that the duty to assist was not met or a difference of opinion about how evidence was weighed or interpreted does not establish CUE.  Again, the Board notes that evidence submitted by the Veteran in December 2008 as part of the claim for CUE, or thereafter, was not of record at the time of the April 11, 2007, rating decision and cannot be considered in determining whether there was CUE in the April 2007 rating decision.

The Board finds that the Veteran's allegations of CUE amount to disagreement with the way the facts were weighed in the 2007 decision or a disagreement with the scope of the RO's development of the medical evidence in 2007, specifically, a contention that the RO should have obtained additional medical evidence or examination.  As discussed above, such a disagreement does not establish CUE.  No undebatable error has been identified which would have resulted in a manifestly different outcome in 2007, and the claim that there was CUE in the April 11, 2007 2001 rating decision must be denied.


ORDER

The appeal for revision of an April 11, 2007, rating decision, which denied service connection for a low back injury on the basis of CUE, is denied.  


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


